Citation Nr: 1521365	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO. 10-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1968.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in April 2012.

The Board remanded this claim in January 2013 to have the AMC (Appeals Management Center) review additional evidence submitted by the Veteran and readjudicate the claims. The case has been returned to the Board.

The issues of entitlement to service connection for hypertension and a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving the benefit of the doubt in the Veteran's favor, his current depressive disorder is etiologically related to his military service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). In this case, the Board is granting in full the benefits sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

The Veteran contends that he has an acquired psychiatric disorder. The Veteran's February 2009 VA medical examiner found that the Veteran did not meet the criteria for PTSD but that he did have a depressive disorder. The Veteran submitted an April 2008 private medical opinion from Dr. E.T. which showed that the Veteran had a diagnosis of PTSD, chronic, and alcohol abuse, secondary to PTSD. The Veteran also submitted a private medical opinion from the Vet Center stating that the Veteran had been diagnosed with PTSD and related depression. Letters from the Vet Center in April 2009 and July 2010 confirm the earlier findings. While the Veteran's February 2009 VA medical examination did not confirm a diagnosis of PTSD, both the VA medical examiner and the Veteran's clinician at the Vet Center agree that the Veteran has a current depressive disorder.

The Veteran has credibly testified about three incidents during his military service that he believes have caused his current acquired psychiatric disorder. The Veteran has consistently written and testified about the following in service incidents: a soldier for whom the Veteran gave up his plane seat dying in the subsequent crash of that plane; a friend, M.S. being killed on patrol; and the Veteran's friend (last name beginning "P.") was shot and killed. The RO verified that LCPL "P." was attached to the Veteran's unit and died on July [redacted], 1967 from enemy artillery/rocket/mortar fire in Quang Tri, South Vietnam. The Veteran has established the necessary in-service incident.

While the Veteran's VA medical examiner found that the Veteran's depressive disorder was less likely than not related to his military service, the Veteran's private treating clinicians have consistently linked his depressive disorder to his military service. Specifically, the Veteran has been seen twice a week for more than two years at the Vet Center, and the clinician from the Vet Center has found that the Veteran's depressive symptoms are related to his military service. The evidence is in relative equipoise. The benefit-of-the-doubt rule applies and entitlement to service connection for an acquired psychiatric disorder is granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55.



ORDER

Service connection for an acquired psychiatric disorder, to include a depressive disorder is granted.


REMAND

When the Veteran filed his claim for hypertension and a bilateral foot condition, his ischemic heart disease was not service connected. A clarifying medical opinion is necessary and the case is REMANDED for the following action:

1. Ask the Veteran if he has any further medical or non-medical evidence to submit that is not currently in VA's possession, regarding his claims of service connection for hypertension and a bilateral foot condition. Provide him with copies of authorization forms to obtain these records. In particular, ask the Veteran to identify where and when he received surgery for his bilateral foot condition.

2. Request any private medical evidence identified by the Veteran, and associate any additional VA treatment records that are not currently associated with the Veteran's claims file.

3. Return the file to the examiner who conducted the October 2008 VA examination or, if that examiner is not available, another appropriately qualified examiner to determine the nature and etiology of any currently diagnosed hypertension or bilateral foot condition. The claims folder must be made available to and reviewed by the examiner.

While the entire claims folder must be reviewed, the examiner is directed to the following evidence:

*The Veteran's service treatment records show elevated blood pressure readings.

*The Veteran testified that he began medication for hypertension in the 1970s and 1980s.

*The Veteran was service connected for ischemic heart disease in December 2010.

*The April 2013 Supplemental Statement of the Case incorrectly found that the November 2010 VA medical examiner stated that ischemic heart disease does not include hypertension or any symptoms reported or related to peripheral vascular disease. The Board is not expressing any opinion as to whether or not this statement is medically accurate. However, this statement was a part of the instructions to examiner and not a finding of the examiner particular to this Veteran and his medical conditions.

*The Veteran testified that in the early 1970s he noticed that his feet were always cold and that in the winter his feet would turn red and he would get sores on them. The Veteran stated that he first noticed this problem with his legs in service but didn't complain about it.

*A March 2007 VA treatment record shows that the Veteran presented with painful nodules on toes, diminished hair, cold feet with poor capillary refill, with no claudication while walking. 

*An April 2007 VA treatment record shows that the Veteran's feet lesions had resolved and that it was unclear whether it was due to felodipine or the warmer weather.

*A May 2007 VA treatment record shows that the Veteran had small red desquamating lesions on the pads of his toes bilaterally during the cold weather months. The Veteran noted that the lesions are painful, but disappear within 3-4 days. The Veteran denied any known history of Raynaud's disease. He had no claudication - he walked 4-5 times a week, 20-30 minutes per day, and it was well-tolerated. He had no tissue loss or rest pain. The last incidence of these lesions was in April 2007, and they had been occurring for the last two years. But the Veteran reported cold intolerance in his feet for a lifetime. The Veteran's lesions are not related to PVOD or large artery disease, as his ABIs are excellent, and his symptoms are temperature-related only, which is less concerning for blue-toe or atheroembolic phenomenon from an aneurysm. His exam is not consistent with aneurysms. The Veteran should be evaluated for possible vasculitis, such as cryoglobulinemia.

*An August 2008 VA treatment record shows that the Veteran's big toe pad on the right and toe pads 2 and 3 on the left with small scaling, no erythema, no pus and non-tender.

*A November 2008 VA treatment record shows that the Veteran had toe lesions with decreased hair and diminished pulses and noted vasospasm/Raynaud's vasculitis but that the Veteran did not have current lesions.

The examiner should provide an opinion as to whether the Veteran's hypertension and bilateral foot condition(s) is/are related to his active military service or his service-connected ischemic heart disease. 

The examiner is requested to provide a thorough explanation for any opinion provided. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

4. After completing the above, determine if the Veteran should undergo any further VA examinations, including a back examination. The Veteran's claim should then be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


